[Cite as State v. Parks, 2021-Ohio-2883.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 STATE OF OHIO,                                       CASE NO. 2021-L-021

                  Plaintiff-Appellee,
                                                      Civil Appeal from the
         -v-                                          Court of Common Pleas

 JABROWN R. PARKS,
                                                      Trial Court No. 2018 CR 000757
                  Defendant-Appellant.


                                            OPINION

                                       Decided: August 23, 2021
                                         Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor, and Kristi L. Winner, Assistant
 Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
 Painesville, OH 44077 (For Plaintiff-Appellee).

 Jabrown R. Parks, pro se, PID# A763-919, Lake Erie Correctional Institution, 501
 Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     Parks appeals the judgment dismissing his motion for postconviction relief.

We affirm.

        {¶2}     On July 2, 2018, a man wearing a visored helmet and carrying a gasoline

can robbed a bank in Willoughby.              Thereafter, officers learned that the man was

suspected to have fled in a white Lexus. Officers engaged in a high-speed chase of the

Lexus but ultimately lost sight of the car, which was registered to Parks’ brother.

Willoughby officers in unmarked vehicles surveilled Parks’ brother’s address on East
162nd Street in Cleveland, and Cleveland officers assisted by maintaining a marked unit

in the area.   During their surveillance, officers were informed that the Lexus had been

found set ablaze. Thereafter, a vehicle entered the driveway of the East 162nd Street

residence, and Willoughby officers stopped the car with their weapons drawn. Parks

exited from the passenger side of the vehicle, at which point a Willoughby officer,

Detective Burrington, maintained that Parks apologized to his brother’s girlfriend, Ciara,

who was driving the car, for getting her involved. The officer maintained that Parks then

began telling Ciara to apologize to several other specific people. The officer further

maintained that Parks told Ciara to tell officers that she picked him up from the rec center.

       {¶3}    After further investigation, Parks was indicted on seven charges related to

the bank robbery. Parks moved to suppress evidence resulting from his detention on the

day of the robbery, including his purported statements to Ciara. During the suppression

hearing, Detective Burrington testified as to the events set forth above. Relevant to the

present proceedings, the officer further testified that the unmarked Willoughby police

vehicles that were used in detaining Parks did not contain video recording devices.

Further, Detective Burrington noted that he was not aware of the Cleveland Police

Department’s policy regarding recording devices in that department’s marked cars, and

he was informed that no recording of Parks’ detention at the East 162nd Street residence

existed. Ultimately, the court denied the suppression motion.

       {¶4}    The case proceeded to jury trial. The jury found Parks guilty on all counts,

and the court sentenced him to an aggregate of 22 years in prison. Parks appealed, and

this court affirmed. State v. Parks, 11th Dist. Lake No. 2019-L-097, 2020-Ohio-4524.




                                             2

Case No. 2021-L-021
          {¶5}   On December 23, 2020, Parks petitioned the trial court for postconviction

relief.    In his petition and supporting affidavit, Parks argued that the state withheld

evidence by failing to turn over recordings from the Cleveland marked unit that responded

to East 162nd Street. Parks maintained that “[t]he contents of the undisclosed records

are material and offer independent evidence that suggests that Parks never screamed:

‘I’m sorry, I’m sorry for getting everyone involved.’” Parks also maintained that he was

denied effective assistance of counsel because defense counsel (1) failed to advise him

of his right to testify at the suppression hearing, (2) failed to counter the state’s evidence

that he apologized on the date of his detention, (3) failed to argue that Parks was not

placed under arrest on the date of the detention, (4) advised him that she was not able to

relitigate the suppression issue, (5) concentrated more on Parks reaching a plea

agreement than preserving his rights, (6) failed to review the jury instructions, and (7)

failed to discuss the registration aspect of the arson charge with him. The trial court

denied the motion without hearing.

          {¶6}   On appeal, Parks assigns the following three errors:

          {¶7}   “[1.] The trial court erred in denying the petition without a hearing where the

petition and attached evidentiary materials clearly made out a prima facie cause of a

constitutional violation.”

          {¶8}   “[2.] The trial court erred in denying appellant a hearing on his petition,

depriving appellant of liberties secured by the U.S. Const. Amend XIV, and Ohio Const.

Art. I, Sections 1, 2, 10 and 16, including meaningful access to the courts of this state.”

          {¶9}   “[3.] The trial court erred when it applied the doctrine of res judicata to

appellant's claims of ineffective assistance of counsel where the evidence in support of


                                                3

Case No. 2021-L-021
the claims were affidavits attached to the petition which contained sufficient operative

facts demonstrating counsel’s prejudicial performance and is evidence dehors the

record.”

       {¶10}    We generally apply an abuse of discretion standard to our review of a trial

court’s decision to dismiss a petition for postconviction relief without a hearing. State v.

Jackson, 11th Dist. Lake No. 2019-L-042, 2019-Ohio-4735, ¶ 11. “However, if a trial court

denies a petition on legal grounds, e.g., by application of the doctrine of res judicata, this

court’s review is de novo.” State v. Davies, 11th Dist. Ashtabula No. 2017-A-0013, 2017-

Ohio-7961, ¶ 12, citing State v. Butcher, 11th Dist. Portage No. 2013-P-0090, 2014-Ohio-

4302, ¶ 6.

       {¶11} The postconviction relief statute, R.C. 2953.21, provides, “Any person who

has been convicted of a criminal offense * * * and who claims that there was such a denial

or infringement of the person’s rights as to render the judgment void or voidable under

the Ohio Constitution or the Constitution of the United States,” may file a postconviction

petition “asking the court to vacate or set aside the judgment or sentence * * *.” R.C.

2953.21(A)(1)(a)(i). Pursuant to R.C. 2953.21(D), “[t]he petitioner bears the burden to

show via affidavits, the record, and other supporting materials that sufficient operative

facts exist which, if true, would establish substantive grounds for postconviction relief.”

(Citations omitted.) State v. Hull, 11th Dist. Lake No. 2019-L-126, 2020-Ohio-2895, ¶ 11.

       {¶12} “‘[A] criminal defendant seeking to challenge his conviction through a

petition for postconviction relief is not automatically entitled to a hearing.’” State v. Burke,

11th Dist. Trumbull No. 2020-T-0013, 2020-Ohio-5474, ¶ 15, quoting State v. Calhoun,

86 Ohio St.3d 279, 282, 714 N.E.2d 905 (1999), citing State v. Cole, 2 Ohio St.3d 112,


                                               4

Case No. 2021-L-021
443 N.E.2d 169 (1982). “‘Before granting an evidentiary hearing on the petition, the trial

court shall determine whether there are substantive grounds for relief[.]’” (Emphasis

deleted.) Burke at ¶ 15, quoting Calhoun at 282-283.

       {¶13} Here, in his first two assigned errors, Parks argues a hearing was warranted

on his petition because he sufficiently demonstrated a constitutional violation resulting

from the withholding of the Cleveland Police Department recording of his detention at

East 162nd Street, which could have been used for impeachment purposes.

       {¶14} Of significant note, Parks alleges in his petition that the recording of his

detention was missing, destroyed, and withheld, implicitly assuming that a recording was

made of his detention. However, as the trial court recognized, Parks does not allege any

operative facts establishing that any such recording ever actually existed. Further, to the

extent a potential recording should have been disclosed, the trial court concluded that

Parks’ claim was barred by res judicata.

       {¶15} Under the doctrine of res judicata, “‘a defendant who was represented by

counsel is barred from raising an issue in a petition for postconviction relief if the

defendant raised or could have raised the issue at trial or on direct appeal.’” Jackson,

2019-Ohio-4735, at ¶ 15, quoting State v. Adams, 11th Dist. Trumbull No. 2003-T-0064,

2005-Ohio-348, ¶ 38, citing State v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d 233 (1996),

syllabus. Where the claims raised in a petition for postconviction relief are barred by res

judicata, the trial court need not hold a hearing prior to dismissing the petition. State v.

Gaines, 11th Dist. Trumbull No. 2018-T-0075, 2019-Ohio-2097, ¶ 26.

       {¶16} As set forth above, Parks provided no basis in his petition for concluding

that a recording of his detention was ever made. Any recording was the specific subject


                                             5

Case No. 2021-L-021
of a pretrial discovery request; the disclosure of any such recording was ordered by the

trial court; the lack of a recording was discussed at the suppression hearing; and the

defense issued a subpoena duces tecum requesting the recording. Therefore, the lack

of a recording was apparent from the record. The trial court did not err in determining

that any constitutional challenge to the failure to disclose a recording could have been

raised prior to trial and is now barred by res judicata. Although we do not foreclose the

possibility of a different outcome in a case where the defendant alleges that a recording

was discovered after conviction, this is not such a case.

       {¶17} On appeal, Parks does not address the trial court’s determination that his

arguments regarding the state’s alleged failure to produce exculpatory evidence is barred

by res judicata. Perhaps to avoid the application of res judicata, Parks asserts that, after

his appeal, he learned of a “model policy” published in 2005 by the International

Association of Chiefs of Police with respect to such recordings. Parks places great weight

on his argument that this policy has some authoritative value, and he has attached the

policy to his appellate brief. Parks appears to contend that a recording of his detention

must have been made pursuant to the provisions of the model policy and a news report

from 2016 indicating that funds had been allocated to the Cleveland Police Department

to outfit their cruisers with dash cams.

       {¶18} Parks’ argument is speculative and relies on materials that, based upon

their publication dates, would have been available at the time of trial. See Davies, 2017-

Ohio-7961, at ¶ 15 (to avoid res judicata, the materials on which the petitioner relies must

not have existed or been available at the time of trial).   Moreover, Parks did not present

this argument or these materials to the trial court in his petition, and they cannot now be


                                              6

Case No. 2021-L-021
used to demonstrate error on appeal. See Estate of Oliver v. Dewey, 144 Ohio App.3d

377, 383, 760 N.E.2d 428 (11th Dist.2000) (“It is well settled in Ohio that issues not initially

presented in the trial court may not be raised for the first time on appeal.”). The “model

policy” and newspaper report attached to Parks’ brief are impermissible appendices,

which we will not consider. See Loc.R. 16(B)(1) (“With the exception of those items

enumerated in Ohio App.R. 16(E) and Loc.R. 16(B)(3), appendices to the brief shall not

be employed.”). See also App.R. 16(E) and Loc.R. 16(B)(3) (permitting a hard copy of a

case that is not available in electronic format to be attached to the brief that cites it).

       {¶19} Based on the foregoing, Parks has not demonstrated that the trial court

abused its discretion in dismissing his petition without a hearing insofar as he claimed a

constitutional violation through the withholding of evidentiary material.         Accordingly,

Parks’ first and second assigned errors lack merit.

       {¶20} With respect to his third assigned error, Parks maintains that the trial court

erred in concluding that his claims of ineffective assistance of counsel were barred by res

judicata. Parks’ argument is misplaced, as the trial court did not apply res judicata to

these claims. Instead, the trial court concluded that Parks claims were insufficient to

demonstrate the two prongs of the test set forth in Strickland v. Washington, 466 U.S.

668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶21} To demonstrate ineffective assistance of counsel,

              “First, the defendant must show that counsel’s performance
              was deficient. This requires showing that counsel made
              errors so serious that counsel was not functioning as the
              ‘counsel’ guaranteed the defendant by the Sixth Amendment.
              Second, the defendant must show that the deficient
              performance prejudiced the defense. This requires showing
              that counsel’s errors were so serious as to deprive the
              defendant of a fair trial, a trial whose result is reliable.”

                                               7

Case No. 2021-L-021
Calhoun, 86 Ohio St.3d at 289, quoting Strickland at 687.

       {¶22} Before the trial court grants a hearing on a postconviction petition claiming

ineffective assistance of counsel, “‘the petitioner bears the initial burden to submit

evidentiary documents containing sufficient operative facts to demonstrate the lack of

competent counsel and that the defense was prejudiced by counsel’s ineffectiveness.’”

(Emphasis sic.) Calhoun at 283, quoting State v. Jackson, 64 Ohio St.2d 107, 112, 413

N.E.2d 819 (1980), syllabus. With respect to the prejudice prong of Strickland, “[t]he

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland

at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “If a claim can be disposed of by showing a lack of sufficient prejudice,

there is no need to consider the first prong, i.e., whether trial counsel’s performance was

deficient.” State v. Moore, 11th Dist. Geauga No. 2011-G-3027, 2012-Ohio-3885, ¶ 69,

citing State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), citing Strickland

at 695-696.

       {¶23} Aside from his misplaced res judicata arguments, on appeal Parks focuses

on defense counsel’s failure to impeach witness testimony at the suppression hearing

with a police report indicating that he was placed in the back of a marked Cleveland police

cruiser after he exited the car driven by Ciara. To the extent that Parks’ petition could be

read as raising this argument, it is not clear how this evidence could have been used for

impeachment purposes. Detective Burrington testified at the suppression hearing that

Parks was placed in a Cleveland police car when he was detained at East 162nd Street.

Another Willoughby officer, Detective Krejsa, testified that, when he arrived at the

                                             8

Case No. 2021-L-021
residence, the Cleveland police were already there, and Parks was seated in the back of

an unmarked Willoughby police car. This testimony is not inconsistent with Parks having

also been placed at some point in the Cleveland police car.

       {¶24} Parks next maintains that counsel did not notify him of his right to testify at

the suppression hearing, and the materials attached to his petition indicate that he wanted

to explain his version of events at the hearing. To the extent that Parks is arguing that he

would have testified that he never apologized to Ciara or asked her to apologize to anyone

else, Parks does not argue how this testimony, although contrary to that of the officers,

establishes prejudice. Even if Parks had testified that he never said what was claimed,

this does not demonstrate that the claimed statements were made during an

unmirandized custodial interrogation subjecting them to suppression.               See State v.

Starkey, 2012-Ohio-6219, 985 N.E.2d 295, ¶ 25 (11th Dist.) (absent a constitutional

violation, suppression of evidence is not an appropriate remedy). Moreover, assuming

that the trial court were to find Parks credible, we recognized in Parks’ direct appeal that

the permissibility of the continued detention of Parks was not based on his apologetic

statements alone:

              According to Burrington, [Parks], while exiting the car, made
              incriminating statements, by telling Ciara that he was sorry.
              Burrington testified that [Parks] also directed Ciara to tell the
              police that she had just picked him up from the rec center.
              Burrington perceived this as an attempt by [Parks] to establish
              an alibi. Further, Burrington said that [Parks] fit the physical
              description of the suspect as a thin male who was
              approximately six feet tall and that during his initial detention,
              the police also learned that [Parks] was on federal probation
              for bank robbery.

Parks, 2020-Ohio-4524, at ¶ 35.



                                              9

Case No. 2021-L-021
         {¶25} Based upon the foregoing, the trial court did not abuse its discretion in

concluding that Parks failed to set forth sufficient facts as to the second prong of

Strickland to warrant a hearing on his petition.

         {¶26} Last, on appeal, Parks briefly argues that his attorney was ineffective for

failing to file a notice of alibi and failing to present expert testimony. These arguments do

not appear to have been raised in Parks’ petition, and we will not address them. See

Estate of Oliver, 144 Ohio App.3d at 383. Accordingly, Parks’ third assigned error lacks

merit.

         {¶27} The judgment is affirmed.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             10

Case No. 2021-L-021